Case 1:16-cv-04125-ODE-LTW Document 157-1 Filed 07/11/19 Page 1 of 1

                                                              FILED IN CHAMB
                                                                 U.S.D.C. Atl

                       UNITED STATES DISTRICT COURT                   JUL 1      2019
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

                                                                              Deputy Clerk




  FRED PONDER

  v.                                       CIVIL ACTION NO.
                                           1:16-CV-4125-0DE-LTW

 OCWEN LOAN SERVICING,        LLC




                                      ORDER



              This   civil   action   is   before   the   court on    Defendants'

Unopposed Motion Requesting Referral to Mediation                  [Doc.156).

              It appearing that the next available Magistrate Judge

in regular rotation is United States Magistrate Linda T.                     Walker,

this case is hereby referred to him to schedule and conduct the

 mediation,    in accordance with Local Rule 920-3(a).

                     SO ORDERED,    this
                                            Il      day of July,     2019.




                                       OR   A D. EVANS
                                       UNITED STATES DISTRICT JUDGE
